Order entered May 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00571-CV

                                 DAVID ARTHUR, Appellant

                                                V.

       ANGELA LAFRANCES EVANS AND ALL OTHER OCCUPANTS, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00162-2014

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellee Angela Evans. Pursuant to 11 U.S.C. § 362, further

action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE